DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Allowable Subject Matter
Claims 1, 2, 4-9, and 11-22 are allowed.
The following is an examiner’s statement of reasons for allowance: Ott et al. (2018/0275259) discloses  a radar circuit for use with a host system, the radar circuit comprising: a radio frequency (RF) signal generator configured to generate a predetermined RF waveform; a radio frequency (RF) antenna that is connected to the RF signal generator, configured to transmit the RF waveform toward a plurality of different radar target types, and configured to receive radar return signatures reflected therefrom; and an electronic control unit (ECU) configured to receive the radar return signatures from the RF antenna, process the radar return signatures using a plurality of parallel, target type-specific constant false-alarm rate (CFAR) subdetectors, each having a corresponding plurality of cells under test, to thereby detect the radar targets as a set of detection events, merge the detection events into a merged set of the detection events, and execute a control action aboard the host system responsive to the merged set; wherein each respective one of the CFALR subdetectors is configured to detect one or more of the radar target types in the corresponding plurality of cells under test using corresponding detection parameters (Paragraph 0063-0066, 0072, 0104-0106, 0113, 0117).  Ott fails to disclose wherein the ECU is configured to generate a range-Doppler beam map when processing the radar return signatures.  Therefore, the prior art of record does not anticipate nor render obvious wherein the ECU is configured to generate a range-Doppler beam map when processing the radar return signatures when taken in combination with all the features and limitations as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael D Lang whose telephone number is (571)270-3213.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL D LANG/Primary Examiner, Art Unit 3668